Citation Nr: 0120484	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  97-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for epididymitis.  

2.  Entitlement to service connection for a disorder 
manifested by dizziness or syncope.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1963 
to October 1964.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi, Regional Office 
(RO).  In a December 1998 decision, the Board denied the 
issues listed above.  Subsequently, the United States Court 
of Appeals for Veterans Claims (Court) vacated and remanded 
the claim for service connection for an acquired psychiatric 
disorder in an August 2000 Order.  In a February 2001 Order, 
the Court withdrew its previous July 2000 decision as to the 
claims for service connection for epididymitis and a disorder 
manifested by dizziness or syncope and remanded those issues 
to the Board in light of the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  


REMAND

The appellant asserts that he developed chronic epididymitis, 
a disorder manifested by dizziness or syncope, and an 
acquired psychiatric disorder during his period of active 
military service.  

Service medical records show that the appellant was treated 
in July 1963 for sharp pain in the right groin area after 
lifting an automobile.  The right epididymis was noted to be 
tender without swelling or hernia, and the impression was 
questionable early epididymitis.  Service medical records 
reveal that the appellant was treated in March 1963, July 
1963, and December 1963 for dizziness or fainting.  Service 
medical records also show that the appellant was treated for 
mild depression with sociopathic trends in July 1964, and a 
September 1964 Medical Evaluation Board report indicated that 
the appellant had a character behavior disorder, immature 
personality, passive aggressive reaction.  

Postservice medical evidence shows that the appellant was 
diagnosed with chronic and acute epididymitis with upper pole 
abscess in July 1975.  In a January 1999 medical statement, a 
private urologist indicated that, after reviewing the July 
1963 service medical record notation of questionable 
epididymitis, it appeared that the appellant started having 
problems with his epididymis at that time.  A March 1997 
neurological examination indicated that the appellant had 
chronic dizziness.  A private physician, L. L. Downing, M.D., 
indicated in July and August 1965 medical records that the 
appellant had anxiety and depressive reaction.  The appellant 
has been subsequently diagnosed with various psychiatric 
disorders, including depression, anxiety, and dysthymic 
disorder.  

Among other things, the VCAA eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, supra.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See VCAA, supra.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The appellant should be afforded a VA 
genitourinary examination.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all current genitourinary disorders 
and to express an opinion as to whether it is 
at least as likely as not that the appellant 
has chronic epididymitis that had its origin in 
service.  The examiner should provide complete 
rationale for all conclusions reached.  

2.  The appellant should be afforded a VA 
neurological examination.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination.  He should be requested to 
identify all current neurological disorders and 
to express an opinion as to whether it is at 
least as likely as not that the appellant has a 
disorder manifested by dizziness or syncope 
that had its origin in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

3.  The appellant should be afforded a VA 
psychiatric examination.  The claims folder and 
a copy of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.  He should be requested to 
identify all current psychiatric disorders and 
to express an opinion as to whether it is at 
least as likely as not that the appellant has 
an acquired psychiatric disorder that had its 
origin in service.  The examiner should provide 
complete rationale for all conclusions reached.  

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished with a Supplemental Statement of the Case 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

